Order entered September 19, 2016




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-00259-CV

                          IN THE INTEREST OF A.R.R., A CHILD

                       On Appeal from the 303rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-14-11946

                                             ORDER
       Before the Court is appellant’s September 6, 2016 motion to compel for a complete court

reporter’s record. In the motion, appellant notes he received the reporter’s record from the

February 11, 2016 trial and April 27, 2015 motion hearing, but states he needs the entire record

and asks the Court to order the court reporter to file a reporter’s record that includes all hearings

held beginning with the first hearing held December 2, 2014 through the final hearing on April 5,

2016. In addition to the proceedings held on April 27, 2015 and February 11, 2016 for which

records have been filed, appellant asserts that hearings were also held on the following days and

requests a reporter’s record for each hearing:

              December 2, 2014, Temporary Orders Hearing

              January 28, 2015, Bench Trial

              July 16, 2015, Bench Trial
              September 21, 2015, Pretrial

              November 19, 2015, Temporary Orders Haring

              November 24, 2015, Motion Hearing

              December 8, 2015. Temporary Orders Hearing

              January 19, 2016, Temporary Orders Hearing

              April 5, 2016, Motion Hearing

       On July 27, 2016 and September 9, 2016, the Court ordered court reporter Donna Kindle

to file all reporter’s records of all hearings held in this case and to provide the Court with written

verification that no reporter’s record was made for any other hearings held. Ms. Kindle filed

records for the April 27, 2015 hearing and the February 11, 2016 bench trial and has now

provided the Court with written verification that no record was made of the other hearings listed

above. The complete reporter’s record has, therefore, been filed and appellant has received a

copy of the complete record.

       Accordingly, we DENY relator’s September 6, 2016 motion to compel complete

reporter’s record.



                                                      /s/     CRAIG STODDART
                                                              JUSTICE